Exhibit 10.4

 EXECUTION VERSION

 

 

 

21 September 2017

 

To:

GulfMark Americas, Inc. (the “Borrower”)
GulfMark Management, Inc. (the “Pledgor” and, together with Borrower, “you”)

842 West Sam Houston Parkway North, Suite 400

Houston, Texas 77024 United States

Attention: Chief Financial Officer

 

From:

The Royal Bank of Scotland plc (in its capacity as Agent for the Lenders)

Syndicated Loans Agency Corporate & Institutional Banking,

250 Bishopsgate London, EC2M 4AA

United Kingdom

 

 

Dear Sirs,

 

Multicurrency Facility Agreement dated 26 September 2014 (as amended,
supplemented and/or restated from time to time and as last amended on 31 March
2016) (the “Facility Agreement”, capitalised terms used but not defined herein
as therein defined).

 

1.

Introduction

 

 

1.1

Reference is made to the Facility Agreement, the letter agreement, dated
8 March 2017, between the Borrower, GulfMark Offshore, Inc. (the “Parent”) and
the Agent (the “Interim Funding Letter”), the letter agreements, dated 17 March,
14 April, 28 April, 12 May, 19 May, 31 May and 16 June 2017, in each case
between inter alia you and the Agent, (collectively, the “Support Letters”) and
the long-term forbearance letter, dated 26 June 2017, between you and the Agent,
as amended by the extension letters, dated 18, 25 and 31 August and 8 September
2017, between you and the Agent (as so amended, the “Long-Term Forbearance
Letter”). This letter amends and restates the Long-Term Forbearance Letter and
shall be referred to as the “Second Long-Term Forbearance Letter”.

 

 

1.2

In connection with the Parent’s voluntary case (the “Chapter 11 Case”) under
Title 11 of the United States Code (the “Bankruptcy Code”) in the U.S.
Bankruptcy Court for the District of Delaware (the “Court”), the Lenders have
reviewed and considered Parent’s proposed plan of reorganization filed with the
Court on 26 June 2017 D.I. 165 (the “26 June Agreed Plan”, and including all
exhibits and schedules thereto, and as amended, modified or supplemented solely
in accordance with this Second Long-Term Forbearance Letter, as applicable, the
“Agreed Plan”) and the disclosure statement describing the Agreed Plan approved
by the Court on 27 June 2017 D.I. 166 (including all exhibits and schedules
thereto, the “Disclosure Statement”).

 

 

--------------------------------------------------------------------------------

 

 

 

1.3

You have requested, and the Agent (acting on the instructions of all the
Lenders), in order to facilitate the implementation of the Agreed Plan, has
agreed to forbear from exercising any remedies in respect of the Enumerated
Defaults (as defined below) during the Forbearance Period (as defined below) on
the terms of this Second Long-Term Forbearance Letter.

 

2.

Forbearance Period

 

 

2.1

During the Forbearance Period, the Agent (acting on the instructions of all the
Lenders) hereby agrees to waive each Default and Event of Default which is an
Enumerated Default (and to forbear from exercising any rights or remedies under
the Finance Documents as a result of any such Default and/or Event of Default
which is an Enumerated Default), Clause 30.20.2 of the Facility Agreement shall
not apply and no interest shall accrue at the default rate pursuant to Clause
16.3 of the Facility Agreement.

 

 

2.2

The “Forbearance Period” is the period beginning on the date the conditions set
forth in clause 4 below have been satisfied and ending on the earlier of:

 

 

(a)

the occurrence of any Early Termination Event (as defined below);

 

 

(b)

the effectiveness of the Agreed Plan; or

 

 

(c)

27 September 2017, provided that the Borrower may, by written notice to the
Agent, extend the Forbearance Period to 31 October 2017, subject to the
satisfaction of the following conditions (as determined by the Agent acting on
instructions of all Lenders):

 

 

(i)

(A) by 11:59 p.m. (New York Time) on 27 September 2017, the Parent shall have
accepted lending commitments pursuant to one or more definitive commitment
letters from persons committing to provide exit financing credit facilities to
the Borrower, the Parent and/or any of their respective Affiliates on the
effective date of the Agreed Plan of not less than $125,000,000 (the “Exit
Financing” and the related commitment letter(s), the “Exit Financing Commitment
Letter(s)”), which commitments shall not be subject to any material conditions
other than (1) the effectiveness of the Agreed Plan and the transactions
contemplated thereby, (2) final loan documentation that is satisfactory to the
Parent and such committed persons and that includes the terms of the financing
referenced in such commitment letter(s) and (3) in the case of any such
commitment letter provided by DNB Capital LLC (and/or any of its affiliates),
the conditions set forth in the Indicative Summary of Terms and Conditions
delivered by DNB Bank ASA to the Parent on 15 September 2017 (the “DNB Term
Sheet”), and (B) the Exit Financing Commitment Letter(s) are “acceptable” to the
Requisite Noteholders (as defined in the Restructuring Support Agreement (as
defined in the 26 June Agreed Plan)); and

 

 

(ii)

As of the effective date of such extension, the Borrower is in compliance in all
respects with the Facility Agreement, the Interim Funding Letter, this Second
Long-Term Forbearance Letter and all other Forbearance Documents.

 

-2-

--------------------------------------------------------------------------------

 

 

 

2.3

The occurrence of any of the following events constitutes an “Early Termination
Event”:

 

 

(i)

the Parent or any of the Consenting Noteholders (as defined in the Restructuring
Support Agreement (as defined in the 26 June Agreed Plan)) directly or
indirectly (A) repudiates its acceptance of the Exit Financing or terminates its
acceptance of the Restructuring Support Agreement or (B) objects to the approval
or consummation of the Exit Financing, except in each case if the Requisite
Noteholders under the Restructuring Support Agreement continue to support the
Exit Financing Commitment Letter(s) or alternate lending commitments acceptable
to the Parent pursuant to one or more definitive commitment letters from persons
committing to provide exit financing credit facilities to the Borrower, the
Parent and/or any of their respective Affiliates on the effective date of the
Agreed Plan of not less than $125,000,000, with conditions precedent to funding
that, in the Agent’s reasonable judgement, make it at least as likely to close
by 31 October 2017 as compared to the exit financing described in the DNB Term
Sheet;

 

 

(ii)

if the Forbearance Period has been extended in accordance with clause 2.2(c),
the Court has not entered an order confirming the Agreed Plan on or before 10
October 2017;

 

 

(iii)

the Restructuring Support Agreement (as defined in the 26 June Agreed Plan), (A)
ceases to be effective or otherwise terminates in accordance with its terms
prior to effectiveness of the Agreed Plan, or (B) is amended, waived or modified
in such a way as to alter any of the economic terms set forth therein in a
manner that is adverse to the Lenders (it being acknowledged that any change
which alters (1) the treatment of the RBS Guaranty Claim (as defined in the 26
June Agreed Plan) (including by changing the manner in which the RBS Guaranty
Claim is unimpaired) or (2) the condition that the RBS Guaranty Claim is paid in
full in Cash on or as soon as reasonably practicable after effectiveness of the
Agreed Plan as described in the 26 June Agreed Plan and Disclosure Statement is
a change to an economic term that is adverse to the Lenders);

 

 

(iv)

the conversion of the Chapter 11 Case to a case under chapter 7 of the
Bankruptcy Code;

 

 

(v)

the appointment of a trustee, receiver, or examiner with expanded powers beyond
those set forth in section 1106(a)(3) and (4) of the Bankruptcy Code in the
Chapter 11 Case;

 

 

(vi)

entry of an order by the Court terminating the Parent’s exclusive right to file
a plan of reorganization pursuant to section 1121 of the Bankruptcy Code or if
the Parent loses exclusivity by failing to make a timely motion to extend the
exclusive period and exclusivity lapses or the Court denies the Parent’s motion
to extend the exclusive period;

 

-3-

--------------------------------------------------------------------------------

 

 

 

(vii)

the Court or another court of competent jurisdiction denies confirmation of the
Agreed Plan;

 

 

(viii)

entry of an order by the Court amending or modifying the Agreed Plan in a manner
that either (A) alters the treatment of the RBS Guaranty Claim under the Agreed
Plan (including by changing the manner in which the RBS Guaranty Claim is
unimpaired) or (B) otherwise alters the economic terms thereof in a manner that
is adverse to the Lenders (it being acknowledged that any change which alters
(1) the treatment of the RBS Guaranty Claim (including by changing the manner in
which the RBS Guaranty Claim is unimpaired) or (2) the condition that the RBS
Guaranty Claim is paid in full in Cash on or as soon as reasonably practicable
after effectiveness of the Agreed Plan as described in the 26 June Agreed Plan
and Disclosure Statement is a change to an economic term that is adverse to the
Lenders);

 

 

(ix)

if the Confirmation Order (as defined in the 26 June Agreed Plan) in respect of
the Agreed Plan is reversed, stayed, dismissed, vacated, reconsidered, modified,
or amended in a manner that either (A) alters the treatment of the RBS Guaranty
Claim under the Agreed Plan (including by changing the manner in which the RBS
Guaranty Claim is unimpaired) or (B) otherwise alters the economic terms thereof
in a manner that is adverse to the Lenders (it being acknowledged that any
change which alters (1) the treatment of the RBS Guaranty Claim (including by
changing the manner in which the RBS Guaranty Claim is unimpaired) or (2) the
condition that the RBS Guaranty Claim is paid in full in Cash on or as soon as
reasonably practicable after effectiveness of the Agreed Plan as described in
the 26 June Agreed Plan and Disclosure Statement is a change to an economic term
that is adverse to the Lenders);

 

 

(x)

the Parent, the Consenting Noteholders (as used throughout as defined in the 26
June Agreed Plan), DNB (as defined in the 26 June Agreed Plan), or, in each
case, their respective affiliates, representatives, or affiliates’
representatives files, or enters into, any agreements or arrangements relating
to, or otherwise supporting (A) any plan of reorganization other than the Agreed
Plan or (B) any amendments, modifications or supplements to the Agreed Plan, in
each case, other than with respect to a plan (or amendments, modifications or
supplements to the Agreed Plan) that (1) does not alter the treatment of the RBS
Guaranty Claim under the Agreed Plan (including by changing the manner in which
the RBS Guaranty Claim is unimpaired) or (2) does not otherwise alter the
economic terms thereof in a manner that is adverse to the Lenders (it being
acknowledged that any change which alters (1) the treatment of the RBS Guaranty
Claim (including by changing the manner in which the RBS Guaranty Claim is
unimpaired) or (2) the condition that the RBS Guaranty Claim is paid in full in
Cash on or as soon as reasonably practicable after effectiveness of the Agreed
Plan as described in the 26 June Agreed Plan and Disclosure Statement is a
change to an economic term that is adverse to the Lenders);

 

-4-

--------------------------------------------------------------------------------

 

 

 

(xi)

the Parent withdraws the Disclosure Statement or the Agreed Plan or files any
motion or pleading with the Court that is not consistent with the Disclosure
Statement, Agreed Plan or this Second Long-Term Forbearance Letter and such
motion or pleading has not been withdrawn prior to the earlier of (x) two (2)
Business Days after the Borrower receives written notice from the Agent or its
counsel that such motion or pleading is inconsistent with the Disclosure
Statement, Agreed Plan or this Second Long-Term Forbearance Letter and (y) entry
of an order of the Court approving such motion or pleading;

 

 

(xii)

the issuance by any governmental authority, including the Court, any regulatory
authority, or any other court of competent jurisdiction, of any ruling or order
enjoining consummation of the transactions contemplated by the Agreed Plan (the
“Restructuring”); provided, that the Parent shall have five (5) New York
business days after the issuance of such ruling or order to obtain relief that
would allow consummation of the Restructuring in a manner that (i) does not
alter the treatment of the RBS Guaranty Claim under the Agreed Plan (including
by changing the manner in which the RBS Guaranty Claim is unimpaired) or (ii)
does not otherwise alter any economic terms in a manner that is adverse to the
Lenders (it being acknowledged that any change which alters (1) the treatment of
the RBS Guaranty Claim (including by changing the manner in which the RBS
Guaranty Claim is unimpaired) or (2) the condition that the RBS Guaranty Claim
is paid in full in Cash on or as soon as reasonably practicable after
effectiveness of the Agreed Plan as described in the 26 June Agreed Plan and
Disclosure Statement is a change to an economic term that is adverse to the
Lenders);

 

 

(xiii)

the occurrence of the maturity date for any debtor-in-possession or other debt
financing of the Parent and/or the NOK Borrower;

 

 

(xiv)

a Change of Control;

 

 

(xv)

any corporate action, legal proceedings or other procedure or step (in any
jurisdiction) is taken in relation to:

 

 

(1)

the commencement by the Borrower, GulfMark Rederi A.S. (the “NOK Borrower”) or
any other Material Company (other than the Parent) of a voluntary case under the
Bankruptcy Code;

 

 

(2)

a moratorium of any indebtedness, winding-up, dissolution, administration,
reorganisation (by way of voluntary arrangement, scheme of arrangement or
otherwise), adjustment of debt, dissolution, insolvency or liquidation of the
Borrower, the NOK Borrower or any Material Company (other than the Parent);

 

 

(3)

a composition, compromise, assignment or arrangement with any class of creditors
of the Borrower, the NOK Borrower or any Material Company (other than the
Parent); or

 

 

(4)

the appointment of a liquidator, receiver, administrative receiver,
administrator, custodian (as defined in the Bankruptcy Code or any similar law
in any jurisdiction), compulsory manager or other similar officer in respect of
the Borrower, the NOK Borrower or any Material Company (other than the Parent)
or any of their respective assets;

 

-5-

--------------------------------------------------------------------------------

 

 

 

(xvi)

any failure by the Borrower to comply in all material respects with (a) the
Interim Funding Letter, (b) this Second Long-Term Forbearance Letter; (c) each
Support Letter; (d) the fee letter among the Borrower, the Parent and Sullivan &
Cromwell LLP, dated 8 March 2017; (e) the engagement letter among FTI
Consulting, Inc., the Borrower, the Parent and Sullivan & Cromwell LLP, dated 12
January 2017 (and executed by the Borrower and the Parent on 7 March 2017); (f)
the fee letter among the Borrower, the Parent and Holman Fenwick Willan LLP, as
maritime counsel to the Agent, dated 14 April 2017; and (g) the fee letter among
the Borrower, the Parent and Young Conaway Stargatt & Taylor, LLP, as Delaware
counsel to the Agent, dated 12 May 2017 ((b) through (g), collectively, the
“Forbearance Documents”);

 

 

(xvii)

an involuntary case is commenced against the Borrower, the NOK Borrower or any
Material Company (other than the Parent) under the Bankruptcy Code or any
similar law of another jurisdiction; or

 

 

(xviii)

enforcement of any Security securing indebtedness for borrowed money in excess
of $5.0 million over any assets of any Obligor.

 

 

2.4

On termination (for any reason) of the Forbearance Period:

 

 

(a)

clause 2.1 of this Second Long-Term Forbearance Letter shall be disapplied and
Clause 30.20.2 of the Facility Agreement shall operate automatically in
accordance with its terms;

 

 

(b)

there shall be deemed to be an ongoing Event of Default under the Facility
Agreement and notice shall have been deemed given by the Agent to the Borrower
in accordance with Clause 30.20.1 of the Facility Agreement;

 

 

(c)

the unpaid principal amount of all outstanding Loans and all interest and other
amounts owing under the Finance Documents and the Forbearance Documents (without
duplication) shall be immediately due and payable; and

 

 

(d)

the Majority Lenders shall be entitled to exercise or direct the Security Agent
to exercise any or all of its rights, remedies, powers or discretions under the
Finance Documents it being understood and agreed that, in any case, prior to the
date of such termination of the Forbearance Period, no interest shall accrue at
the default rate pursuant to Clause 16.3 of the Facility Agreement.

 

3.

Enumerated Defaults

 

 

3.1

Each of the following is an “Enumerated Default”:

 

 

(a)

an Event of Default under Clause 30.4.1 of the Facility Agreement, but only
insofar as it arises as a result of:

 

 

(i)

Parent’s failure to deliver the financial information required under Clause
27.1.1 of the Facility Agreement;

 

-6-

--------------------------------------------------------------------------------

 

 

 

(ii)

Parent’s failure to deliver a Compliance Certificate as required under Clause
27.2 of the Facility Agreement in relation to the immediately preceding
sub-clause (i) above;

 

 

(iii)

Parent’s failure to the notify the Agent of any Default or Event of Default as
required under Clause 27.10 of the Facility Agreement, but only insofar as such
Default or Event of Default constitutes an Enumerated Default and excluding, for
the avoidance of doubt, any Early Termination Event that also constitutes a
Default or Event of Default; or

 

 

(iv)

a breach of any financial covenant set forth in Clause 28 of the Facility
Agreement;

 

 

(b)

an Event of Default under Clause 30.5 of the Facility Agreement, but only
insofar as it arises as a result of a failure to comply with Clause 29.2 of the
Facility Agreement due to Parent’s failure to file any required filing with the
SEC in the prescribed time frame;

 

 

(c)

an Event of Default under Clause 30.14 of the Facility Agreement arising as a
result of a “going concern” or like qualification or exception;

 

 

(d)

an Event of Default under Clause 30.7 of the Facility Agreement, but only
insofar as it arises as a result of:

 

 

(i)

A Default or Event of Default under the indenture governing the 2022 Notes
arising as a result of either:

 

 

(1)

Parent’s failure to pay scheduled interest or coupon amounts as required by the
indenture governing the 2022 Notes (the “Notes Non-Payment”); or

 

 

(2)

the Case; or

 

 

(ii)

a Default or Event of Default under the NOK Facility arising as a result of
either:

 

 

(1)

the Notes Non-Payment;

 

 

(2)

the Case; or

 

 

(3)

any of the Enumerated Defaults;

 

 

(e)

an Event of Default under Clause 30.8 of the Facility Agreement, but only
insofar as it arises as a result of:

 

 

(i)

Parent or any of its Subsidiaries (other than the Borrower and the Pledgor)
entering into negotiations with one or more of its creditors with a view to
rescheduling any of its indebtedness;

 

 

(ii)

the Case; or

 

 

(iii)

the Notes Non-Payment;

 

-7-

--------------------------------------------------------------------------------

 

 

 

(f)

an Event of Default under Clause 30.9.1 of the Facility Agreement, but only
insofar as it applies directly to the Parent and as a result of the Case or the
Notes Non-Payment;

 

 

(g)

an Event of Default under Clause 30.6 of the Facility Agreement but only insofar
as it arises as a result of the representation at Clause 26.11 being repeated in
relation to an Enumerated Default during the Forbearance Period; and

 

 

(h)

an Event of Default under Clause 30.19 of the Facility Agreement.

 

 

3.2

The Forbearance Period in respect of the Enumerated Defaults is limited in
nature and nothing in this Second Long-Term Forbearance Letter is intended, or
will be deemed to:

 

 

(a)

constitute a waiver of any Defaults or Events of Default other than the
Enumerated Defaults during the Forbearance Period or compliance with any term or
provision of the Finance Documents or applicable law, except to the extent
expressly provided for herein; or

 

 

(b)

establish a custom or course of dealing between you, on the one hand, and the
Agent or any Lender, on the other hand.

 

4.

Conditions to Forbearance Period

 

The Forbearance Period shall commence upon the satisfaction of the following
conditions precedent, each in form and substance satisfactory to the Agent
(acting on the instructions of the Majority Lenders):

 

 

(a)

the Court has approved the Disclosure Statement without modification or
amendment in any manner that either (1) alters the treatment of the RBS Guaranty
Claim under the Agreed Plan (including by changing the manner in which the RBS
Guaranty Claim is unimpaired) or (2) otherwise alters any economic terms in a
manner that is adverse to the Lenders (it being acknowledged that any change
which alters (1) the treatment of the RBS Guaranty Claim (including by changing
the manner in which the RBS Guaranty Claim is unimpaired) or (2) the condition
that the RBS Guaranty Claim is paid in full in Cash on or as soon as reasonably
practicable after effectiveness of the Agreed Plan as described in the 26 June
Agreed Plan and Disclosure Statement is a change to an economic term that is
adverse to the Lenders);

 

 

(b)

the Borrower has, to the extent invoiced on or prior to the date hereof, paid
all outstanding fees and expenses of financial advisor and counsel to the Agent
required to be paid pursuant to the terms of the Facility Agreement and clause
10 below; and

 

 

(c)

as of the date hereof, the Borrower is in material compliance with the Interim
Funding Letter, the Support Letters and this Second Long-Term Forbearance
Letter.

 

-8-

--------------------------------------------------------------------------------

 

 

5.

More Favourable Terms

 

To the extent that any other forbearance or standstill agreement entered into by
the Parent or any of its subsidiaries (any such agreement, a “Third Party
Forbearance Agreement”), or any amendment to any Third Party Forbearance
Agreement entered into or agreed on or after the date of this Second Long-Term
Forbearance Letter during the Forbearance Period, provides any benefit or right
to any creditor party thereto that is more favourable than any benefit or right
provided under this Second Long-Term Forbearance Letter, taking into account the
terms and conditions currently in effect with such creditor party,
notwithstanding the relevant Third Party Forbearance Agreement, this Second
Long-Term Forbearance Letter shall be amended so as to cause any such benefit or
right to be made available to the Lenders concurrently with making any such
benefit or right available, and on comparable terms as it is made available, to
any such other creditor. The Borrower agrees to provide copies of any Third
Party Forbearance Agreement or any amendments to Third Party Forbearance
Agreements to the Lenders promptly, but in any event within two (2) Business
Days, of execution thereof.

 

6.

Tolling of time periods

 

The parties hereto agree that the running of all statutes of limitation and the
doctrine of laches applicable to all claims or causes of action that the Agent
or any Lender may be entitled to take or bring to enforce its rights and
remedies against you are, to the fullest extent permitted by law, tolled and
suspended during the Forbearance Period.

 

7.

Acknowledgement

 

Pledgor and Borrower, for themselves and on behalf of their respective direct
and indirect Subsidiaries, agree and acknowledge that as of 14 September 2017,
the aggregate amount of (a) outstanding Loans under the Facilities is
US$72,000,000.00, comprised of US$68,000,000.00 of Revolving Facility Loans and
US$4,000,000.00 of Swingline Loans, (b) outstanding principal amount of the
Letter of Credit is MXN28,829,418.47, (c) accrued and unpaid interest and fees
owed to the Lenders and the Issuing Bank is US$322,937.76, (d) in each case, the
foregoing amounts do not include fees, costs, expenses and other amounts which
are chargeable to or otherwise reimbursable by the Obligors on a joint and
several basis (items (a) through (d), collectively and without excluding any
other amounts due under the Facilities, the “Facility Obligations”), (e) the
Facility Obligations constitute the legal, valid and binding obligations of the
Obligors and (f) the Transaction Security comprises valid, binding, and
enforceable first priority liens, mortgages and security interests in favour of
the Security Agent for the benefit of the Secured Parties in the assets secured
thereby.

 

8.

Reduction of Commitments

 

You agree and acknowledge that (a) the Total Revolving Facility Commitments
shall be equal to the aggregate principal amount of Revolving Facility Loans and
Letters of Credit outstanding under the Revolving Facility as of the date hereof
and (b) the Total Swingline Commitments shall be equal to the aggregate
principal amount of Swingline Loans outstanding under the Swingline Facility as
of the date hereof.

 

9.

Counterparts

 

This Second Long-Term Forbearance Letter may be executed in any number of
counterparts, and this has the same effect as if the signatures on the
counterparts were on a single copy of this Second Long-Term Forbearance Letter.

 

10.

Fees and expenses

 

During the Forbearance Period, you shall duly and punctually pay all reasonably
incurred fees and expenses upon receipt of invoices pursuant to, and in
accordance with, the Facility Agreement and within the terms and time limits
specified in the Forbearance Documents. Each of you hereby acknowledges you
shall each be jointly and severally liable for fees and expenses due under each
of the Forbearance Documents.

 

-9-

--------------------------------------------------------------------------------

 

 

11.

No other amendments; reservation of rights; no waiver

 

Except as expressly modified hereby, all terms, conditions, covenants,
representations and warranties contained in the Interim Funding Letter, the
Support Letters (to the extent applicable), the Finance Documents and the
Forbearance Documents shall remain in full force and effect.

 

12.

Amendments to Agreed Plan

 

The Agreed Plan shall not be amended, modified or supplemented, other than with
respect to amendments, modifications or supplements that (A) do not alter the
treatment of the RBS Guaranty Claim (including by changing the manner in which
the RBS Guaranty Claim is unimpaired) or (B) do not otherwise alter any economic
terms in a manner that is adverse to the Lenders (it being acknowledged that any
change which alters (1) the treatment of the RBS Guaranty Claim (including by
changing the manner in which the RBS Guaranty Claim is unimpaired) or (2) the
condition that the RBS Guaranty Claim is paid in full in Cash on or as soon as
reasonably practicable after effectiveness of the Agreed Plan as described in
the 26 June Agreed Plan and Disclosure Statement is a change to an economic term
that is adverse to the Lenders).

 

13.

Governing law, jurisdiction and enforcement

 

This Second Long-Term Forbearance Letter and any non-contractual arrangements
arising out of or in relation to it shall be governed by English law. This
Second Long-Term Forbearance Letter is a Finance Document. The provisions of
Clauses 44 (Remedies and Waivers) and 49 (Enforcement) of the Facility Agreement
shall apply in relation to this Second Long-Term Forbearance Letter as if such
provisions were restated in this Second Long-Term Forbearance Letter in their
entirety, but with references in Clause 49 (Enforcement) to “Finance Documents”
and “this Agreement” construed to refer to this Second Long-Term Forbearance
Letter.

 

[Signature Pages Follow]

 

-10-

--------------------------------------------------------------------------------

 

 

Please confirm your acceptance to the foregoing terms

and conditions by signing the acceptance of this letter

below.

 

 

Yours faithfully

 

 

The Agent

 

 

/s/ Steve Swann

……………………………………………………

 

For and on behalf of The Royal Bank of Scotland plc

 

 

(acting on the instructions of all the Lenders)

 

 

 

 

[Signature Page to Second Long-Term Forbearance Letter]

 

--------------------------------------------------------------------------------

 

 

Accepted and agreed by:

 

The Borrower

 

 

/s/ James M. Mitchell

……………………………………………………

For and on behalf of GulfMark Americas, Inc.

 

 

 

9/21/2017

………………………………………
Date

   

The Pledgor

     

 

 

/s/ James M. Mitchell

……………………………………………………

For and on behalf of GulfMark Management, Inc.

 

 

 

9/21/2017

…………………………………………

Date

 

 

 

[Signature Page to Second Long-Term Forbearance Letter]

 